FILED
                           NOT FOR PUBLICATION                              JUL 23 2018

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LEE GORDON LAMB,                                 No.   16-35847

              Plaintiff-Appellant,               D.C. No. 2:14-cv-00909-MC

 v.
                                                 MEMORANDUM*
JERI TAYLOR; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges

      Lee Gordon Lamb, an Oregon state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging Eighth

Amendment and state law claims. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Furnace v. Sullivan, 705 F.3d 1021, 1026 (9th Cir. 2013), and

we affirm.

       The district court properly granted summary judgment on Lamb’s Eighth

Amendment failure-to-protect claim because Lamb failed to raise a genuine dispute

of material fact as to whether allowing supervised interaction with Lamb’s

assailant posed an objectively substantial risk of harm or whether defendants knew

of and disregarded that risk. See Farmer v. Brennan, 511 U.S. 825, 837 (1994)

(“[A] prison official cannot be found liable under the Eighth Amendment for

[failing to protect an inmate] unless the official knows of and disregards an

excessive risk to inmate health or safety.”).

      The district court properly dismissed Lamb’s state law claims against

defendants in their official capacities because these claims for damages are barred

by Eleventh Amendment immunity. See Sato v. Orange Cty. Dep’t of Educ., 861
F.3d 923, 928 (9th Cir. 2017) (standard of review); Brown v. Or. Dep’t of Corr.,

751 F.3d 983, 989 (9th Cir. 2014). To the extent that Lamb seeks injunctive relief

for these state law claims, the district court did not abuse its discretion in declining

to exercise supplemental jurisdiction over them. See Carnegie–Mellon Univ. v.

Cohill, 484 U.S. 343, 350 n.7 (1988) (“[I]n the usual case in which all federal-law

claims are eliminated before trial, the balance of factors to be considered . . . will


                                            2                                     16-35847
point toward declining to exercise jurisdiction over the state-law claims.”); Brown

v. Lucky Stores, Inc., 246 F.3d 1182, 1187 (9th Cir. 2001) (standard of review).

      AFFIRMED.




                                          3                                   16-35847